


Exhibit 10.88
Intuit
P.O Box 7850
Mountain View, CA 94039
[intupic1.gif]
April 27, 2009    


Tayloe Stansbury






Dear Tayloe:


On behalf of the Intuit team, it is with great pleasure that I extend to you
this formal offer of employment, to join us in the position of Chief Technology
Officer in Mountain View, California reporting directly to Brad Smith, President
and CEO. We all have been impressed by your talents, energy and experience, and
are excited about the prospect of you joining our team.
This offer will remain open until close of business, April 29th, 2009. The terms
of our offer are as follows:
START DATE
You and Brad Smith will agree on your first day of employment with Intuit (the
“Start Date”).
BASE COMPENSATION
For your services, you will be paid an annual base salary of $415,000, payable
in bi-weekly installments and in accordance with Intuit’s standard payroll
practices.
SIGN-ON BONUS
Also included with this offer is a one-time sign-on bonus of $100,000 which will
be paid out within the first thirty (30) days following your start date (the
“Sign-on Bonus”). This Sign-on Bonus will be subject to federal and state income
and payroll tax withholding. In the event you resign prior to your twelve (12)
month anniversary of employment with Intuit, you agree to repay a prorated
portion of the Sign-on Bonus back to Intuit. To determine the amount to be
repaid, Intuit will take the total pre-tax Sign-on Bonus amount and reduce it by
one-twelfth for every complete month of service you completed following your
Start Date.
ANNUAL PERFORMANCE BONUS ELIGIBILITY
You will be eligible to participate in Intuit’s Performance Incentive Plan
(“IPI”), a cash incentive compensation program. Your target percentage under the
IPT will be 60% of your base salary. Payouts under the IPI are tied to the
achievements of Intuit and individual performance and are made to individuals
who are employed on the date the IPI payment is made. You will be eligible to
participate in IPI for Intuit’s 2010 fiscal year, which begins August 1, 2009
and ends July 31, 2010. The actual amount of your award, if any, will be
determined in accordance with the terms and conditions outlined in the IPI plan
document for Intuit’s 2010 fiscal year. IPI payments are made after reduction
for required and customary income and payroll tax withholdings.






1




--------------------------------------------------------------------------------




NONQUALIFIED DEFERRED COMPENSATION PLAN AND MANAGEMENT STOCK PURCHASE PROGRAM
Following your Start Date you are eligible to enroll in the NQDCP and in the
Management Stock Purchase Program (the “MSPP”), in accordance with the terms and
conditions of the applicable plan documents. The NQDCP allows you to defer a
portion of your annual base salary and/or bonus. Deferrals occur pre-tax and are
credited to your account under the NQDCP. In accordance with the terms and
conditions of the NQDCP and the Internal Revenue Code, you will be able to elect
to have your contributions credited with the earnings pursuant to the investment
alternatives offered under the NQDCP and elect when to take distribution of this
contribution and any earnings credited thereon. The MSPP will allow you to defer
up to 15% of your annual IPI bonus, pursuant to the terms of the MSPP. This
deferral will be converted into Stock Units based on the fair market value of
Intuit’s common stock on the date such bonus is awarded. Intuit will grant an
additional Stock Unit for every Stock Unit purchased through such deferral, up
to set maximums. The Stock Units granted pursuant to the MSPP will be issued
under Intuit’s 2005 Equity Incentive Plan, in accordance with the terms and
conditions set forth therein.


EQUITY
Subject to approval by the Compensation and Organizational Development Committee
of Intuit’s Board of Directors or its designee, you will be granted a
nonqualified stock option to purchase 60,000 shares of Common Stock of Intuit
Inc. These options will be granted to you on the seventh business day of the
month following your Start Date. The exercise price per share will be equal to
the closing price of Intuit’s Common Stock on the Nasdaq National Market on the
date of grant. If, however, that is not a trading day, the exercise price per
share will be the closing price on the last trading day preceding the date of
grant. The options will be subject to the terms of the Intuit Inc. 2005 Equity
Incentive Plan. The options will vest over three years with 33-1/3% of the
option shares vesting twelve months from your Start Date, and an additional
2.778% of the options shares vesting monthly thereafter for the next two years,
provided you remain employed by Intuit Inc. on the vesting dates. The option
will have a maximum term of seven years.


Additionally, subject to approval by the Compensation and Organization
Development Committee or its designee, you will be granted 20,000 restricted
stock units (referred to as “Stock Units” or “SUs”). These Stock Units will be
granted to you on the seventh business day of the month following your Start
Date. You will vest in half of your Stock Units if you remain continually
employed by Intuit through the second anniversary of your date of grant. You
will vest in the remaining half of your Stock Units provided you remain
continually employed by Intuit through the third anniversary of your date of
grant. Your Stock Units and the issuance of the underlying Intuit Inc. Common
Stock will be subject to the terms and conditions of your Stock Unit Agreement
and the Intuit Inc. 2005 Equity Incentive Plan.
PERFORMANCE/SALARY REVIEWS
Performance and salary reviews are conducted at least once per fiscal year and
usually occur following the close of Intuit’s fiscal year.
























2




--------------------------------------------------------------------------------




401(K) & INTUIT BENEFITS
1.
401(K)

Intuit has a comprehensive benefits package that includes the Intuit Inc. 401(k)
Plan. Intuit will automatically withhold four percent (4%) from your wages each
payroll period beginning with the first payroll period following thirty (30)
days after your start date and remit it as a salary deferral contribution to the
401(k) Plan. These funds will automatically be invested in an appropriate
Pyramis Fund. Of course, you may elect at any time, to contribute more or less
of your wages--or not at all--to the 401(k) Plan. In addition, you are
encouraged to select the investment funds that meet your personal financial
objectives. By signing below, you agree to this withholding from your wages
until you take express action otherwise.


2.
GROUP HEALTH INSURANCE

You will be eligible for group health insurance (which includes medical, dental,
and vision), effective as of your Start Date. You will also be eligible to
participate in Intuit’s other benefits plans in accordance with the terms and
conditions of those plans.


At your New Hire Orientation, you will receive more information about the entire
Intuit benefits plans, including, if you so choose, how to opt-out entirely from
participation in the 401(k) Plan and how to change your investment funds or
deferral percentage of participation.


3.
VACATION

As an executive at Intuit, you will be exempt from the normal limits on vacation
as defined in Intuit’s standard policy and Intuit will not accrue paid vacation
time or floating holidays for you. It is expected that you will take paid time
off as needed and at your discretion, subject only to the approval of your
manager.


4.
SICK DAYS

Your sick leave will accrue at the rate of 40 hours per year (1.54 hours per
bi-weekly pay period) in accordance with Intuit’s sick leave policy.
BACKGROUND CHECK
This offer, and your employment, is contingent on Intuit’s verification of
background information, even if you should begin employment before completion of
Intuit’s background check.
CONFIDENTIALITY
This letter confirms our understanding that you are not subject to any
employment agreement that would preclude us from offering this position to you
or you joining our organization. This also confirms that you will not be asked
to disclose to us or utilize any confidential or proprietary information from
your prior places of employment, and that you understand that you must not do
so.
EMPLOYEE INVENTION ASSIGNMENT AND CONFIDENTIALITY AGREEMENT
You will execute and abide by Intuit’s Employee Invention Assignment and
Confidentiality Agreement, attached hereto as Exhibit 1, as a condition of
employment.
WORK AUTHORIZATION
United States federal law requires Intuit to document an Employee’s
authorization to work in the United States. To comply, Intuit must have a
completed Form I-9 for you














3




--------------------------------------------------------------------------------




within three business days of your Start Date. You agree to provide Intuit with
documentation required by the Form I-9 to confirm you are legally authorized to
work in the United States. You understand and agree that if you do not comply
with this requirement by close of business on the third business day following
your Start Date, you will be placed on unpaid leave for up to five days to
comply. You further understand and agree that failure to provide the necessary
documentation by the end of the leave of absence period will result in
termination of employment.


This letter also confirms the understanding that employment at Intuit is at the
mutual consent of you and Intuit, and is at-will in nature and can be terminated
at anytime for any reason or no reason by yourself or Intuit. This at-will
employment relationship can only be modified in writing signed by Intuit’s
Senior Vice President of Human Resources.


This letter constitutes the entire agreement between you and Intuit and
supersedes any and all prior agreements between the parties regarding
employment.


Please review these terms and make sure they are consistent with your
understanding. If so, please sign and date both copies of this letter and
confirm your planned start date. The original of this letter is for your
records. Please fax the signed offer letter and Employee Invention Assignment
and Confidentiality Agreement to Therese Williams at (650) 649-2759.


If you have any questions, please feel free to contact me at (650)944-2680.


We look forward to you joining the Intuit team.


Sincerely,
/S/ MICHAEL MCNEAL/jh


Michael McNeal
Vice President, Talent Acquisition




AGREED AND ACCEPTED:


/S/ H. TAYLOE STANSBURY                    4/27/09        
Tayloe Stansbury                            Date


Start Date: 5/12/09                






























4


